MEMORANDUM **
Phillip Allison, a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that prison officials were deliberately indifferent to his hypertension and polycystic kidney disease by denying his requests for a special diet and a transfer to the California Medical Facility. We have jurisdiction pursuant to 28 U.S .C. § 1291. We review de novo the district court’s grant of summary judg.ment, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm.
Because differences in medical opinion as to an inmate’s medical treatment do not *616amount to deliberate indifference, see Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989), and because no triable issue exists that any delay in transferring Allison to the California Medical Facility caused Allison injury, see McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir.1992), the district court properly granted summary judgment for Dr. Loo.
The district court properly granted summary judgment for Jensen because any factual error he made did not rise to the level of a constitutional violation and because the record does not indicate any triable issue that Jensen was deliberately indifferent to Allison’s medical needs in denying Allison’s grievance at the director’s level.
Allison’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.